Citation Nr: 0010262	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  95-33 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for recurrent low back pain with left lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
February 1989. 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
June 1994 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California, which denied 
the veteran's claim for a disability rating in excess of 10 
percent for his service-connected lower back disability.

By a rating decision dated in November 1995, the RO increased 
the disability rating assigned to the veteran's service-
connected lower back disability from 10 percent to 20 
percent. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Since 
the regulations provide for disability ratings greater than 
20 percent for a lower back disability, the matter remains on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The most current medical evidence of record reflects that 
the veteran has degenerative disc disease at L4-5 and L5-S1, 
with mild-line disc herniation at both levels; mild bilateral 
facet joint osteoarthritis at L4-5; with symptoms including 
pain, weakness, fatigability, and an antalgic gait.

3.  Competent and probative evidence does not show that the 
veteran's recurrent low back pain with left lumbar 
radiculopathy is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc(s), and with little intermittent relief.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
recurrent low back pain with left lumbar radiculopathy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records include an October 1988 
Medical Board report which reflects that the veteran was 
discharged from service after he was found unfit for duty due 
to low back pain.  Medical Board findings include diagnosis 
of ligamentous low back pain, persistent over the prior two 
years, which was the result of an in-service injury incurred 
while the veteran was lifting tents. 

In March 1989, the veteran filed a claim of service 
connection for low back pain, leg pain, and numbness in his 
fingers.  During VA neurological examination in April 1989, 
the veteran complained of low back pain with numbness down 
the posterior aspect of the left leg down to his heel.  
Diagnosis was lumbar strain, left leg pain with numbness, and 
left hand numbness.  Orthopedic examination in April 1989 
showed diagnosis of recurrent low back pain with left lumbar 
radiculopathy, manifested by sensory changes, and left ulnar 
nerve neuropathy.

By a June 1989 rating decision, the RO awarded service 
connection for recurrent low back pain with left lumbar 
radiculopathy, evaluated as 10 percent disabling under 
Diagnostic Code 5293.  Service connection was also awarded 
for left ulnar nerve neuropathy, evaluated as zero percent 
disabling.  A combined rating of 10 percent was assigned, 
effective from February 24, 1989.

The veteran filed a request for an increased rating in 
September 1993, asserting that the pain and numbness in his 
back and leg had increased during the prior year.  A VA 
outpatient record dated in September 1993 showed that the 
veteran presented with complaints of daily pain in the lower 
back and left leg which kept him awake.  He also complained 
of numbness in the left lateral thigh.  Examination revealed 
that he walked well on his heels and toes.  There was good 
range of motion, and straight leg raising was negative.  
Motor strength of the lower extremities was 5/5.  

VA examination in December 1993 revealed that the veteran had 
forward flexion of his spine to 40 degrees; and he could 
extend backward, do right and left lateral flexion and 
rotation in either direction, all to 30 degrees.  Diagnosis 
was chronic low back pain with left lumbar radiculopathy.  X-
rays showed mild anterior wedging of the vertebral bodies at 
the level of T8 and T9.  The anatomic alignment of the 
thoracolumbar spine was normal.  Magnetic resonance imaging 
(MRI) showed desiccation of the disc with disc space 
narrowing at the L5-S1 level, with a mild posterior disc 
bulge.

In June 1994, the RO issued a decision which found that 
although there was some increase in the severity of the 
symptoms related to the veteran's low back disability, the 
increase did not warrant a higher evaluation.  Accordingly, 
the 10 percent evaluation for the veteran's low back 
disability was continued.  The veteran initiated a timely 
appeal of the June 1994 decision.

Private medical records dated between February 1994 and April 
1995 showed diagnoses including chronic lumbar sprain and 
lumbar disc disease at multiple sites.  The private physician 
noted that low back spasm was present.

The RO issued a decision in November 1995 which found that 
the private medical records showed an increase in the 
symptoms associated with the veteran's lower back disability.  
Based on the objective evidence of lower back muscle spasm, 
the RO increased evaluation of said disability from 10 
percent to 20 percent.  The RO noted that the evidence did 
not show severe intervertebral disc syndrome with recurring 
attacks and intermittent relief that would warrant a 40 
percent rating under Diagnostic Code 5293.

A VA outpatient progress note dated in September 1996 
reflects that the veteran complained of a sharp and shooting 
pain radiating from the lower left lumbar area down his left 
leg in the distal back portion.  He also complained that he 
had problems standing up straight in the morning.  He 
reported that he had pressed on his lower back the day before 
and felt a "pop," after which his left leg gave way.  He 
expressed that his lower back pain had increased severely, 
and stated that he had fallen four times since the day 
before.  Diagnosis was exacerbation of chronic low back pain.

A private emergency room report dated on April 11, 1997, 
reflects that the veteran presented with chief complaint of 
back pain that had worsened over the prior several days.  The 
veteran reported that his left leg was becoming weak and that 
it occasionally gave out on him.  Examination revealed some 
very subtle muscle wasting of the upper left leg.  He was 
able to ambulate without difficulty.  Diagnoses on discharge 
were disc disease and chronic back pain. The examining 
physician told the veteran that his symptoms were likely the 
progression of disc disease.

VA examination on April 23, 1997, revealed no postural 
abnormality or fixed deformity.  It was noted that the 
veteran moved quite well.  He changed position from sitting 
to standing and from supine to sitting with no difficulty, 
and his movements around the examining room, including 
dressing and undressing, were all made without problems.  The 
veteran complained of weakness in his lower extremities 
during toe raising exercises, but the VA examiner found no 
objective signs of weakness or fatigability.  Range of motion 
of the lumbar spine was 90 degrees of forward flexion, 30 
degrees of backward extension, 25 degrees of left and right 
lateral flexion, and 50 degrees of the left and right lateral 
rotation.  There was very slight tilt to the left and right, 
and the veteran complained of pain on those motions.  The VA 
examiner noted that forward flexion and backward extension of 
the veteran's cervical spine produced pain in the lumbar 
spine.  A patch of decreased sensation over the lateral 
aspect of the left thigh was noted.  Muscle power was 5+ with 
no atrophy.  X-rays revealed that the lumbar spine was within 
normal limits.  

In a May 1997 statement in support of his claim, the veteran 
reported that his lower back and leg pain had become very 
intense.  He stated that the shooting pains down his left leg 
were very sharp, and he had begun to stumble because his leg 
would buckle.  He also reported that he experienced lower 
back pain when he tilted his head up and down.

During VA examination in July 1998, the veteran reported that 
the low back pain symptoms, which had been intermittent with 
frequent flare-ups, had become constant over the prior year.  
He reported that he experienced cramping sensations in his 
toes at least two time a week, and stated that sitting for 
any length of time aggravated the symptoms.  Examination of 
the veteran's back revealed that he stood without evidence of 
a list or flexion deformity.  Forward flexion of the lumbar 
spine was limited from 30 to 40 degrees, with no more than 10 
degrees of extension.  Lateral bending was limited to about 
20 degrees bilaterally.  The VA examiner noted that the 
veteran preferred to stand when he could, as sitting was 
quite uncomfortable.  When the veteran eventually sat down, 
he tended to slouch forward, holding his left hip in a less 
than 90 degree flexed position.  The veteran walked with a 
limp favoring his left leg.  The veteran could barely walk on 
his toes, and was unable to do more than three or fours toe 
lifts with his left foot.  In squatting, he was able to get 
approximately 50 percent down, and did so with what appeared 
to be splinting of the low back area.  Evaluation of 
sensation to light touch revealed diminished sensation in the 
lateral aspect of the left thigh down to the knee.  Deep 
tendon reflexes were not elicited in the lower extremities.  
Straight leg raising in the sitting position was minimally 
symptomatic bilaterally, and productive of aggravation and 
discomfort in the left low back area.  Straight leg raising 
in the supine position was quite painful at 45 degrees on the 
right and at 20 degrees on the left.  Diagnosis was a 
follows:

Physical examination suggests marked 
limitation of low back motion and 
restricted straight leg raising on the 
left but no definite objective clinical 
deficit.  The findings suggest the 
syndrome of chronic, nonspecified 
muscular ligament strain but with a 
previous abnormal [MRI] study . . . the 
possibility of significant discogenic 
disease, possibly including disc 
herniation, can not be ruled out.  The 
[veteran] would appear to have very 
obvious clinical impairment to function 
with regards to pain and fatigability.  

Decreased sensation of lateral aspect of 
left thigh suggests the syndrome of 
neuralgia paraesthetica.

A report of private outpatient treatment in September 1998 
reflects an additional finding of lumbar spasm.  

In December 1998, the veteran presented for VA neurological 
examination pertaining to his service-connected left ulnar 
nerve disability.  The VA physician noted during the 
examination that the veteran's gait was antalgic; he had 
difficulty standing on the left foot; and he had difficulty 
walking on this heels and toes.  The VA physician also noted 
a slight weakness in some of the muscles of the left leg 
secondary to pain.

VA scheduled the veteran to undergo MRI in February 1999; the 
report from which is considered an addendum to the December 
1998 VA spinal examination.  The MRI showed mild degenerative 
disc disease with central disc protrusion at L4-5 and L5-S1, 
and mild bilateral facet joint osteoarthritis at L4-5.  The 
lumbar spine and cord demonstrated normal signal, and there 
was normal alignment.  Based on the MRI report, the VA 
physician who performed the December 1998 examination amended 
his diagnosis to show "[d]egenerative disc disease at L4-5 
and L5-S1, with mild-line disc herniation both levels.  
Impairment would also include structural (degenerative) 
changes." 

Legal Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran is currently rated under Diagnostic Code 5293, 
which provides that a 20 percent rating is warranted for 
intervertebral disc syndrome where there are moderate 
symptoms with recurring attacks.  A 40 percent rating is 
warranted when it is severe; with recurring attacks, and with 
intermittent relief.  A 60 percent rating is warranted for 
intervertebral disc syndrome when it is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
maximum evaluation available under Diagnostic Code 5293 is 60 
percent.

The veteran's back disability could also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  The maximum evaluation available under Diagnostic 
Code 5292 is 40 percent.

The criteria of Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  When severe with listing of the whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  The maximum evaluation available under Diagnostic 
Code 5295 is 40 percent.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 (1999) must be considered.  In other 
words, while several diagnostic codes may apply in the 
instant case, "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In this 
context, VAOPGCPREC 36-97 (December 12, 1997) noted that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the spine may cause limitation of motion.  A claimant, 
however, could not be rated under DC 5293 based upon 
limitation of motion and also be rated under another code 
based on limitation of motion such as Diagnostic Code 5292, 
because to do so would constitute pyramiding.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).

Analysis.  A claim for an increased rating is regarded as a 
new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Id. at 631-632; Jones v. Brown, 7 Vet. App. 134, 
138 (1994).  The veteran has asserted that his service-
connected recurrent low back pain with left lumbar 
radiculopathy has increased in severity, and thus is more 
disabling than contemplated by the current evaluation.  The 
Board holds that his claim of increasing severity of said 
disability establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  

The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.

The Board has considered the veteran's description of his 
symptoms in conjunction with the medical evidence of record.  
As previously set forth, in order to be entitled to a higher 
disability rating, the medical evidence must show, at a 
minimum, that the veteran's service-connected disability 
produces severe, recurring attacks of intervertebral disc 
syndrome, with intermittent relief; or is productive of 
severe limitation of motion of the lumbar spine; or is 
productive of severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.

The December 1998 VA examination, along with the February 
1999 MRI results, demonstrates that the veteran's lower back 
disorder is productive of no more than moderate limitation of 
motion of the lumbar spine.  The competent evidence of record 
has not demonstrated is that the veteran's limitation of 
motion due to his low back disability can fairly be 
characterized as severe.  Therefore, the Board finds that a 
rating in excess of 20 percent is not warranted on the basis 
of limitation of motion under Diagnostic Code 5292.  What the 
competent evidence of record demonstrates, especially as 
shown by the December 1998 VA examination and the 1999 MRI 
results, is that the veteran clearly suffers from 
intervertebral disc disease that can be fairly characterized 
as severe, with apparent intermittent relief at best.  With 
documentation of degenerative disc disease combined with the 
symptoms outlined above, and with consideration given to the 
veteran's consistent history of severe lower back pain, the 
Board holds that the veteran's service-connected recurrent 
low back pain with left lumbar radiculopathy warrants a 
disability rating of 40 percent under Diagnostic Code 5293.  
Additionally, the Board finds that the competent and 
probative evidence reasonably demonstrates that the veteran 
has experienced severe lumbosacral strain which would warrant 
an evaluation of a 40 percent disability rating under 
Diagnostic Code 5295.  However, as the veteran's diagnoses 
and symptoms most closely resemble the criteria set forth 
under Diagnostic Code 5293, the Board concurs with the RO 
that application of Diagnostic Code 5293 is warranted on the 
facts of this case.

The Board finds that the reports of the VA examinations 
adequately portray the functional loss due to pain, as well 
as, the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.40, 4.45, and demonstrate that any such 
functional loss is contemplated by the herein granted 
assignment of a 40 percent disability rating under Diagnostic 
Code 5293.  Finally, in rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The competent evidence of record does 
not provide a basis which permits an evaluation in excess of 
40 percent under the applicable diagnostic codes outlined 
above.  Specifically, the medical findings do not demonstrate 
that the degree of impairment resulting from the veteran's 
recurrent low back pain with left lumbar radiculopathy meets 
or more nearly approximates the criteria for a disability 
rating in excess of the 40 percent, under Diagnostic Code 
5293, assigned herein.  The single reference to lumbar spasm 
in September 1998 is not sufficient to warrant a 60 percent 
rating in light of the lack of ankle reflex abnormality and 
the relatively moderate findings elicited on the April 1997 
examination.  Accordingly, the Board finds that the evidence 
warrants the assignment of a 40 percent disability rating for 
the veteran's service-connected lower back disability.






ORDER

A disability rating of 40 percent for recurrent low back pain 
with left lumbar radiculopathy is granted, subject to the law 
and regulations governing the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 13 -


- 13 -


